Exhibit 10.18







NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO
WHICH THIS SECURITY IS EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF EITHER
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR (B) AN OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT.

THIS WARRANT AND THE UNDERLYING COMMON STOCK ARE NOT ENTITLED TO ANY SECURITIES
RESALE REGISTRATION RIGHTS.

MEDICAL IMAGING CORP.

COMMON STOCK PURCHASE WARRANT

Dated:  December 1, 2015




Medical Imaging Corp, a Nevada corporation (the “Company”), hereby certifies
that, for value received, xx xxxx, or its registered assigns (the “Holder”), is
entitled to purchase from the Company up to a total of xx,000 full shares of
common stock, $0.001 par value per share (the “Common Stock”), of the Company
(each such share, a “Warrant Share” and all such shares, the “Warrant Shares”)
at an exercise price equal to $0.07 per full share (as adjusted from time to
time as provided in Section 7, the “Exercise Price”), at any time from the date
hereof and through and including July 1, 2018 (the “Expiration Date”), and
subject to the following terms and conditions (this “Warrant”).




1.    

Ownership Registration of Warrant.  The Company shall register this Warrant upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.




2.    

Registration of Transfers.  The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
transfer agent or to the Company at its address specified herein.  Upon any such
registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder.  The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant. No portion of the Warrant may be transferred unless the
transferred portion represents not less than 250,000 Warrant Shares.




3.    

Exercise and Duration of Warrants.




(a)   

This Warrant shall be exercisable by the registered Holder at any time and from
time to time on or after December 1, 2015, to and including the Expiration Date.
 At 5:00 P.M., New York City time on the Expiration Date, the portion of this
Warrant not exercised prior thereto shall be and become void and of no value.




(b)   

A Holder may exercise this Warrant by delivering to the Company (i) an exercise
notice, in the form attached hereto (the “Exercise Notice”), appropriately
completed and duly signed along with the Warrant, and (ii) payment of the
Exercise Price for the number of Warrant Shares as to which this Warrant is
being exercised, and the date such items are delivered to the Company (as
determined in accordance with the notice





--------------------------------------------------------------------------------

provisions hereof) is an “Exercise Date.”  Execution and delivery of the
Exercise Notice shall have the same effect as cancellation of the original
Warrant and issuance of a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.




4.    

Exercise and Delivery of Warrant Shares.




(a)   

Upon exercise of this Warrant, the Company as reasonably practicable shall
promptly issue or cause to be issued and cause to be delivered to or upon the
written order of the Holder a certificate for the Warrant Shares issuable upon
such exercise.




(b)   

This Warrant is exercisable, either in its entirety or, from time to time for a
portion thereof in an amount of at least 25,000 Warrant Shares or the remaining
balance if less than 25,000 shares.  Upon surrender of this Warrant following
one or more partial exercises, the Company shall issue or cause to be issued, at
its expense, a New Warrant evidencing the right to purchase the remaining number
of Warrant Shares.




5.    

Charges, Taxes and Expenses.  Initial issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder.  The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.




6.    

Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested.  Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.




7.    

Certain Adjustments.  The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 7.




(a)   

Stock Dividends and Splits.  If the Company, at any time while this Warrant is
outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes a
distribution on any class of capital stock that is payable in shares of Common
Stock (ii) subdivides outstanding shares of Common Stock into a larger number of
shares or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment made pursuant to clause (i) of this paragraph shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.




(b)   

Calculations.  All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/10th of a share, as applicable.  The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
 Notwithstanding the foregoing, the Company will not be obligated to issue any
fractional shares.




(c)   

Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to this
Section 7, the Company at its expense will promptly compute such adjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such








2




--------------------------------------------------------------------------------

adjustment is based.  Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s transfer agent.




(d)   

Notice of Corporate Events.  If the Company (i) declares a dividend or any other
distribution of cash, securities or other property in respect of its Common
Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for  (x) any sale of all or substantially all of its assets
in one or a series of related transactions, (y) any tender offer or exchange
offer (whether by the Company or another Person) pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (z) any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction, at least ten business
days prior to the applicable record or effective date on which a Person would
need to hold Common Stock in order to participate in or vote with respect to
such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.




8.    

Payment of Exercise Price.  The Holder shall pay the Exercise Price in
immediately available funds, either by certified check or wire transfer.




9.    

Fractional Shares.  The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant.  If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded down to the nearest whole share and the right for the
fractional share cancelled and of no further force and effect.




10.    

Notices.  Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in the Subscription Agreement prior to 5:00 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Subscription Agreement on a day that is not a
Trading Day or later than 5:00 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service or (iv) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices or
communications shall be as set forth in the Subscription Agreement.




11.    

Miscellaneous.




(a)   

Subject to the restrictions on transfer set forth herein, this Warrant may be
assigned by the Holder in an amount of not less than 25,000 Warrant Shares or
the balance if the remaining amount is less than 25,000 Warrant Shares.  Subject
to the terms of the preamble of this Warrant, this Warrant may not be assigned
by the Company except at the Company’s election to a successor in the event of a
sale of all or substantially all of the Company’s assets or a merger or
acquisition of the Company where the successor affirmatively agrees to assume
the Warrant.  This Warrant shall be binding on the Holder and its respective
successors and assigns.  Subject to the preceding sentences, nothing in this
Warrant shall be construed to give to any Person other than the Company and the
Holder any legal or equitable right, remedy or cause of action under this
Warrant.  This Warrant may be amended only in writing signed by the Company and
the Holder and their successors and assigns.




(B)   

GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING REGARD TO ANY APPLICABLE PRINCIPALS OF CONFLICTS OF
LAW.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE








3




--------------------------------------------------------------------------------

EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.  THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.




(c)   

The headings herein are for convenience only, do not constitute a part of this
Warrant and shall not be deemed to limit or affect any of the provisions hereof.




(d)   

In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]












































4




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.







MEDICAL IMAGING CORP.

 

 

 

 

 

 

 

By:

 

 

Name:

Mitchell Geisler

 

Title:

Chief Executive Officer

 















































--------------------------------------------------------------------------------




FORM OF EXERCISE NOTICE




[To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant]




To:  Medical Imaging Corp.




The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Medical Imaging Corp., a Nevada corporation (the “Company”).  Capitalized terms
used herein and not otherwise defined have the respective meanings set forth in
the Warrant.




1.    

The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.




2.    

The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.




3.    

The Holder has included the sum of $____________, payable to the Company in
accordance with the terms of the Warrant.




4.    

Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.










Dated: _________________, _____

 

Name of Holder:

 

 

 

 

 

 

 

(Print) ________________________________

 

 

 

 

 

 

 

By:___________________________________

 

 

 

Name:_________________________________

 

 

 

Title:__________________________________

 

 

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 


























--------------------------------------------------------------------------------




FORM OF ASSIGNMENT




[To be completed and signed only upon transfer of Warrant]




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase  ____________ shares of Common Stock of Medical Imaging Corp. to which
the within Warrant relates and appoints ________________ attorney to transfer
said right on the books of Medical Imaging Corp. with full power of substitution
in the premises.







 

 

 

 

 

 

 

 

Dated: ________________, _____

 

 

 

 

 

 

 

 

 

______________________________________

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

 

 

 

 

______________________________________

 

 

 

Address of Transferee

 

 

 

 

 

 

 

______________________________________

 

 

 

 

 

 

 

______________________________________

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

 

 

___________________________

 

 

 






































--------------------------------------------------------------------------------




EXTENSION OF LOAN AGREEMENT







THIS EXTENSION OF LOAN AGREEMENT (the “Extension”), is entered into as of
November 25th, 2015, by and between Medical Imaging Corp. (formerly named
“Diagnostic Imaging International Corporation”), a Nevada corporation (the
“Company”) and Keyur Shah (the “Holder”). It is agreed that any terms not
otherwise defined herein will have the meanings assigned in the Notes (as
hereinafter defined).




WHEREAS, the Company and the Holder entered into two Convertible Secured
Promissory Notess, one as of December 3, 2012 (“Notes”), under which the Company
borrowed $75,000, which amount is currently set to be due on December 31, 2015;
and one as of March 20, 2013 under which the company borrowed $25,000 which is
current set to be due on March 31, 2016; and




WHEREAS, as at the date of this Extension, both principal and interest due under
the Notes remain outstanding, and the Company is current in its payment
obligations under the Notes; and




WHEREAS, the Holder, to facilitate the Company in obtaining additional borrowed
funding for its operations and acquisitions, has agreed to grant an extension to
the Maturity Date, under the following conditions hereinafter agreed to by all
parties; and




WHEREAS, as consideration for this extension, the Company will issue to the
Holder a warrant to purchase 100,000 shares of common stock of the Company at an
exercise price of $0.07 per share, which warrant will be exercisable from
November 30, 2015 to and including July 1, 2018, in the form attached hereto.




NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereby agree as follows:




1.

Extension Date.  The Holder hereby agrees to extend the Maturity Dates of both
Notes to August 1, 2017.




2.

Reaffirmation of the Notes.  Except as expressly amended and modified by this
Extension, the Loan is in all respects ratified and confirmed by the parties
hereto and all the terms, conditions and provisions thereof shall remain in full
force. The Holder confirms that the Company is current in all its payment
obligations under the terms of the Notes and that the Company is not in default
of any of the terms of the Notes. The Holder also confirms that it is unaware of
any event that might give rise to an event of default by the Company under the
terms of the Notes.




3.

Governing Law.  For purposes of the law governing this Extension, Section 12 of
the Notes is hereby incorporated by reference.




4.

Counterparts; Facsimile Signatures.  This Extension may be executed in
counterparts, each of which shall be deemed to be an original, and all of which
together will constitute one and the same instrument.  Any facsimile or other
electronic signature of this Extension will be deemed an original for all
purposes.




[Signature Page Follows]

















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




MEDICAL IMAGING CORP.

 

 

 

 

By:

 

 

 

Name: Mitchell Geisler

 

 

Title:   Chief Executive Officer

 

 

 

 

 

 

 

Holder

 

 

 

 

By:

 

 






























